DETAILED ACTION
This Office action is in response to Applicant's arguments and remarks of 05/23/22. Claims 1-20 are presently pending


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Sic (US 9358930) in view of Narasaki (JP S63216109).
Regarding claim 1, Sic discloses a method of securing an object, comprising: 
determining, dynamically, a first region on a surface, wherein the first region is at least partially covered by the object (Fig. 2, pins 40 and object); 
identifying a second region different from the first region; and extending, through the surface, one or more securing devices in the second region to secure the object (col. 2, lines 34-43 and Fig. 2);
but does not explicitly disclose determining, dynamically, a first region and identifying a region. However, Narasaki disclose the limitation, at lease see page 2, lines 18-35. It would have been obvious to modify the teaching of Sic to include determining, dynamically, a first region and identifying a region to identify area where object is placed and secured.
Regarding claim 8, Sic discloses a vehicle, comprising: 
a storage compartment including a surface and one or more securing devices configured to extend through the surface (Fig. 2); 
one or more processors being configured to: 
determine, dynamically, a first region on the surface, wherein the first region is at least partially covered by the object (Fig. 2, pins 40 and object); 
identify a second region different from the first region; and cause the one or more securing devices in the second region to extend to secure the object (col. 2, lines 34-43 and Fig. 2).  
but does not explicitly disclose determining, dynamically, a first region and identifying a region, one or more detectors configured to detect an object on the surface of the storage compartment, a controller and a memory, one or more processors operatively connected to the memory. However, Narasaki disclose the limitation, at lease see page 2, lines 18-35. It would have been obvious to modify the teaching of Sic to include determining, dynamically, a first region and identifying a region, one or more detectors configured to detect an object on the surface of the storage compartment, a controller and a memory, one or more processors operatively connected to the memory to identify area where object is placed and secured.
Regarding claim 15, Sic discloses a non-transitory computer readable medium having instructions stored therein that, when executed by one or more processors of a controller, cause the one or more processors to: 
determine, dynamically, a first region on the surface, wherein the first region is at least partially covered by an object (Fig. 2, pins 40 and object); 
identify a second region different from the first region; and cause one or more securing devices in the second region to extend to secure the object (col. 2, lines 34-43 and Fig. 2);
but does not explicitly disclose determining, dynamically, a first region and identifying a region. However, Narasaki disclose the limitation, at lease see page 2, lines 18-35. It would have been obvious to modify the teaching of Sic to include determining, dynamically, a first region and identifying a region to identify area where object is placed and secured.
Regarding claims 2, 9 and 16, Sic disclose the limitations indicated above but does not explicitly disclose wherein identifying the second region further comprises identifying a neighboring region surrounding the first region.  However, Narasaki disclose the limitation, at lease see page 2, lines 18-35. It would have been obvious to modify the teaching of Sic to include wherein identifying the second region further comprises identifying a neighboring region surrounding the first region to identify area where object is placed and secured.
Regarding claims 3, 10 and 17, Sic disclose the limitations indicated above and further disclose wherein identifying the second region further comprises identifying a lower region such that the object lies on portions of the one or more securing devices extended in the lower region (Fig. 2, #40).  
Regarding claims 4, 11, Sic disclose the limitations indicated above but does not explicitly disclose wherein determining the first region further comprises optically detecting the object covering the first region.  However, Narasaki disclose the limitation, at lease see page 2, lines 18-35. It would have been obvious to modify the teaching of Sic to include wherein determining the first region further comprises optically detecting the object covering the first region to identify area where object is placed and secured.
Regarding claims 5, 12 and 18, Sic disclose the limitations indicated above and further disclose wherein the one or more securing devices include a pin, a wall, a divider, or a block (Fig. 2, #40).  
Regarding claim 6, Sic disclose the limitations indicated above and further disclose wherein extending the one or more securing devices further comprises fully extending a first subset of the one or more securing devices and partially extending a second subset of the one or more securing devices (Fig. 2, #40).  
Regarding claim 7, Sic disclose the limitations indicated above and further disclose comprises, prior to determining the first region, extending a second set of securing devices near a portion of a circumference of the object; and wherein, after the object is placed in the first region, extending the one or more securing devices further comprises extending the one or more securing devices near a remaining portion of the circumference of the object (col. 2, lines 34-43 and Fig. 2, #40 extend through #38).  
Regarding claims 13 and 19, Sic disclose the limitations indicated above and further disclose wherein causing the one or more securing devices to extend further comprises causing a first subset of the one or more securing devices to fully extend and a second subset of the one or more securing devices to partially extend (col. 2, lines 34-43 and Fig. 2, #40 extend through #38).  
Regarding claims 14 and 20, Sic disclose the limitations indicated above and further disclose wherein the one or more processors are further configured to, prior to determining the first region, cause a second set of securing devices near a portion of a circumference of the object to extend; and wherein, after the object is placed in the first region (Fig. 2, can), causing the one or more securing devices to extend further comprises causing the one or more securing devices to extend near a remaining portion of the circumference of the object (col. 2, lines 34-43 and Fig. 2, #40 extend through #38).  

Response to Arguments
Applicant’s arguments in regards to claims above have been fully considered but are not persuasive. In particular the applicant argues:
Prior arts do not disclose or suggest " determining, dynamically, a first region on a surface, wherein the first region is at least partially covered by the object". Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. As showing in Fig. 2 below, the object is covering the “first region”, but Sic does not explicitly disclose determining, dynamically, a first region on the surface. However, Narasaki disclose the limitation, at lease see page 2, lines 18-35. Therefore, it would have been obvious to modify the teaching of Sic to include determining, dynamically, a first region and identifying a region to identify area where object is placed and secured.

    PNG
    media_image1.png
    271
    826
    media_image1.png
    Greyscale

Prior arts do not disclose or suggest "identifying a second region different from the first region; and extending, through the surface, one or more securing devices in the second region to secure the object". Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. As showing in Fig. 2 above, the “second region” is different from the “first region”, and the one or more securing devices (pins) in the “second region” extending through the surface to secure the object. 
In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d　1071, 5 USPQ2d　1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d　347, 21 USPQ2d　1941 (Fed. Cir. 1992). In this case, it would have been extremely advantageous to combine the prior art of record for the purposes stated in the detailed action below. In addition, KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, --USPQ2d ,slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, USPQ2d at 1396) (available at https://www.uspto.gov/web/offices/dcom/bpai/prec/fd071923.pdf). Therefore the combination of the prior art of record still meets the scope of the limitations as currently claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on M-F 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M ALHARBI/Primary Examiner, Art Unit 3663